Case: 1:21-cv-01279 Document #: 1-1 Filed: 03/08/21 Page 1 of 7 PagelID #:18

EXHIBIT 1
Case: 1:21-cv-01279 Document #: 1-1 Filed: 03/08/21 Page 2 of 7 PagelD #:19

Int. Cls.: 7, 12 and 37

Prior U.S. Cls.: 13, 19, 21, 23, 31, 34, 35, 44, 100, 103

and 106

United States Patent and Trademark Office

Reg. No. 3,606,168
Registered Apr. 14, 2009

TRADEMARK
SERVICE MARK
PRINCIPAL REGISTER

 

KTM-SPORTMOTORCYCLE AG (AUSTRIA PUB-
LIC LIMITED COMPANY)

STALLHOFNER STRASSE 3

A-5230 MATTIGHOFEN

AUSTRIA

FOR: RADIATORS FOR ENGINES FOR MOTOR
VEHICLES, IN CLASS 7 (U.S. CLS. 13, 19, 21, 23, 31, 34
AND 35).

FOR: BICYCLES, MOTORCYCLES, LIGHT MO-
TORCYCLES, SCOOTERS, MOPEDS, AND THEIR
PARTS AND ACCESSORIES, NAMELY, MOTORS
FOR LAND VEHICLES, SADDLES FOR BICYCLES
AND MOTORCYCLES, TIRES, WHEELS, RIMS,
BRAKE LININGS, BRAKE DISCS, AERO-DYNAMIC
FAIRINGS, LUGGAGE CARRIERS FOR MOTOR-
CYCLES, CASES FOR LUGGAGE ADAPTED FOR
USE WITH MOTORCYCLES, TRANSPORT CASES
ADAPTED FOR USE WITH MOTORCYCLES, SAD-
DLEBAGS ADAPTED FOR USE WITH BICYCLES
AND MOTORCYCLES, TANK BAGS ADAPTED
FOR USE WITH MOTORCYCLES, BICYCLE
STANDS, MUDGUARDS, SPOILERS, REAR-VIEW

MIRRORS, LICENSE PLATE CARRIERS, COMPETI-
TION NUMBER PLATES, FUEL TANK CAPS, FUEL
TANKS, CHAINS, FANS AND CYLINDERS FOR
MOTORS, REAR SILENCERS, EXHAUST SILEN-
CERS, MOTORCYCLE SEATS, CYLINDER HEADS,
IGNITION COVERS; LAND VEHICLES AND
STRUCTURAL PARTS THEREFOR, IN CLASS 12
(US. CLS. 19, 21, 23, 31, 35 AND 44).

FOR: MAINTENANCE AND REPAIR OF MOTOR
VEHICLES; REPAIR OF MOTOR VEHICLES AND
ENGINES, AND REPAIRING PARTS OF THESE
PRODUCTS, IN CLASS 37 (U.S. CLS. 100, 103 AND

106).

OWNER OF INTERNATIONAL REGISTRATION
0940018 DATED 7-12-2007, EXPIRES 7-12-2017.

SER. NO. 79-044,790, FILED 7-12-2007.

BARBARA GAYNOR, EXAMINING ATTORNEY
Case: 1:21-cv-01279 Document #: 1-1 Filed: 03/08/21 Page 3 of 7 PagelD #:20

Int. Cls.: 7, 12 and 37

Prior U.S. Cls.: 13, 19, 21, 23, 31, 34, 35, 44, 100, 103

and 106

United States Patent and Trademark Office

Reg. No. 3,547,084
Registered Dec. 16, 2008

TRADEMARK
SERVICE MARK
PRINCIPAL REGISTER

 

KTM-SPORTMOTORCYCLE AG (AUSTRIA PUB-
LIC LIMITED COMPANY)

STALLHOFNER STRABE 3

A-5230 MATTIGHOFEN

AUSTRIA

FOR: RADIATORS FOR ENGINES FOR MOTOR
VEHICLES; CYLINDERS FOR MOTORS FOR LAND
VEHICLES, REAR SILENCERS AS PART OF VEHI-
CLE EXHAUST SYSTEMS, EXHAUST SILENCERS
FOR ENGINES, CYLINDER HEADS, FANS FOR
MOTORS, IN CLASS 7 (U.S. CLS. 13, 19, 21, 23, 31, 34
AND 35).

FOR: BICYCLES, MOTORCYCLES, LIGHT MO-
TORCYCLES, SCOOTERS, MOPEDS, AND THEIR
PARTS AND ACCESSORIES, NAMELY, MOTORS
FOR LAND VEHICLES, SADDLES FOR BICYCLES
AND MOTORCYCLES, TIRES, WHEELS, WHEEL
RIMS, BRAKE DISCS, BRAKE LININGS, AERO-
DYNAMIC FAIRINGS, LUGGAGE CARRIERS FOR
MOTORCYCLES, CASES FOR LUGGAGE ADAP-
TED FOR USE WITH MOTORCYCLES, TRANS-
PORT CASES ADAPTED FOR USE WITH
MOTORCYCLES, SADDLEBAGS ADAPTED FOR
USE WITH BICYCLES AND MOTORCYCLES,
TANK BAGS ADAPTED FOR USE WITH MOTOR-
CYCLES, BICYCLE STANDS, MUDGUARDS, SPOI-
LERS, TAILGATE OR REAR SECTION, REAR-VIEW
MIRRORS, LICENSE PLATE CARRIERS, COMPETI-

TION NUMBER PLATES, FUEL TANK CAPS, FUEL
TANKS, CHAINS, MOTORCYCLES SEATS, LAND
VEHICLES AND STRUCTURAL PARTS THERE-
FORE, IGNITION COVERS, IN CLASS 12 (U.S. CLS.
19, 21, 23, 31, 35 AND 44).

FOR: MAINTENANCE AND REPAIR OF MOTOR
VEHICLES; REPAIR OF MOTOR VEHICLES AND
ENGINES AND REPAIRING PARTS AND THESE
PRODUCTS, IN CLASS 37 (U.S. CLS. 100, 103 AND
106),

OWNER OF INTERNATIONAL REGISTRATION
0947655 DATED 7-13-2007, EXPIRES 7-13-2017.

THE COLOR(S) BLACK AND ORANGE IS/ARE
CLAIMED AS A FEATURE OF THE MARK.

THE MARK CONSISTS OF A ORANGE RECTAN-
GLE, WITH THE LETTERS "KTM" IN THE MIDDLE
OF THE ORANGE RECTANGLE. THE LETTERS
ARE IN BLACK.

SER. NO. 79-047,790, FILED 7-13-2007.

TAMARA FRAZIER, EXAMINING ATTORNEY
Case: 1:21-cv-01279 Document #: 1-1 Filed: 03/08/21 Page 4 of 7 PagelD #:21

Int. Cls.: 12 and 37

Prior U.S. Cls.: 19, 21, 23, 31, 35, 44, 100, 103 and 106
United States Patent and Trademark Office Registered June 3, 2008

Reg. No. 3,440,999

 

TRADEMARK
SERVICE MARK
PRINCIPAL REGISTER

 

KTM-SPORTMOTORCYCLE AG (AUSTRIA PUB-
LIC LIMITED COMPANY)

STALLHOFNER STRASSE 3
A-5230 MATTIGHOFEN
AUSTRIA

FOR: LAND VEHICLES AND STRUCTURAL
PARTS THEREFORE, IN CLASS 12 (U.S. CLS. 19,
21, 23, 31, 35 AND 44).

FOR: REPAIR OF MOTOR VEHICLES AND MO-
TORS FOR MOTOR VEHICLES; REPAIR OF MO-
TOR VEHICLE PARTS, IN CLASS 37 (U.S. CLS. 100,
103 AND 106).

THE MARK CONSISTS OF STANDARD CHAR-
ACTERS WITHOUT CLAIM TO ANY PARTICULAR
FONT, STYLE, SIZE, OR COLOR.

PRIORITY DATE OF 11-22-2006 IS CLAIMED.

OWNER OF INTERNATIONAL REGISTRATION
0924147 DATED 4-2-2007, EXPIRES 4-2-2017.

SER. NO. 79-038,472, FILED 4-2-2007.

VERNA BETH RIRIE, EXAMINING ATTORNEY
Case: 1:21-cv-01279 Document #: 1-1 Filed: 03/08/21 Page 5 of 7 PagelD #:22

Int. Cls.: 7, 9, 12, 14, 16, 18, 25, 37 and 41

Prior U.S. Cls.: 1, 2, 3, 5, 13, 19, 21, 22, 23, 26, 27, 28,
29, 31, 34, 35, 36, 37, 38, 39, 41, 44, 50, 100, 101, 103,

106 and 107

United States Patent and Trademark Office

Reg. No. 3,436,150
Registered May 27, 2008

 

TRADEMARK
SERVICE MARK
PRINCIPAL REGISTER

 

KTM-SPORTMOTORCYCLE AG (AUSTRIA COR-
PORATION)

STALLHOFNER STRAGBE 3

A-5230 MATTIGHOFEN

AUSTRIA

FOR: RADIATORS FOR MOTOR VEHICLE EN-
GINES; ENGINE TIMING COMPONENTS, NAME-
LY, CHAINS FOR MOTORS OTHER THAN FOR
LAND VEHICLES; FANS AND CYLINDERS FOR
MOTORS OTHER THAN FOR LAND VEHICLES,
REAR SILENCERS AS PART OF VEHICLE EX-
HAUST SYSTEMS; EXHAUST SILENCERS FOR
ENGINES, CYLINDER HEADS, IN CLASS 7 (US.
CLS. 13, 19, 21, 23, 31, 34 AND 35).

FOR: PROTECTIVE CLOTHING, NAMELY,
CLOTHING FOR PROTECTION AGAINST ACCI-
DENTS, IRRADIATION AND FIRE; GLOVES FOR
PROTECTION AGAINST ACCIDENTS; ANTI-
GLARE GOGGLES FOR USE IN SPORTS, SUN-
GLASSES; LEATHER KIDNEY SUPPORT BELTS
FOR WORKERS FOR PROTECTION AGAINST AC-
CIDENTS, IN CLASS 9 (US. CLS. 21, 23, 26, 36 AND
38).

FOR: BICYCLES, MOTORCYCLES, LIGHT MO-
TORCYCLES, SCOOTERS, MOPEDS, AS WELL AS
THEIR PARTS, NAMELY, MOTORS FOR LAND
VEHICLES, SADDLES FOR BICYCLES AND MO-
TORCYCLES, SADDLE COVERS FOR BICYCLES
AND MOTORCYCLES, TYRES, WHEELS, RIMS,
BRAKE LININGS, BRAKE DISCS, FAIRINGS, LUG-
GAGE CARRIERS FOR VEHICLES, CASES FOR
LUGGAGE ADAPTED FOR USE WITH MOTOR-
CYCLES, SADDLEBAGS ADAPTED FOR USE WITH

BICYCLES AND MOTORCYCLES AND TANK
BAGS ADAPTED FOR USE WITH MOTORCYCLES,
STANDS, MUDGUARDS, SPOILERS, REAR PARTS
OF VEHICLES, REARVIEW MIRRORS, FUEL TANK
CAPS, FUEL TANKS, SEATING BENCHES, IGNI-
TION COVERS, IN CLASS 12 (U.S. CLS. 19, 21, 23, 31,
35 AND 44).

FOR: PRECIOUS METAL KEY FOBS, IN CLASS 14
(U.S. CLS. 2, 27, 28 AND 50).

FOR: CASES FOR DRIVING LICENCES, IN
CLASS 16 (U.S. CLS, 2, 5, 22, 23, 29, 37, 38 AND 50).

FOR: GOODS MADE OF LEATHER AND IMITA-
TIONS OF LEATHER, NAMELY, SADDLEBAGS,
SPORTS BAGS, BUM BAGS, WALLETS, BACK-
PACKS, DUFFEL BAGS, TRAVEL BAGS; UMBREL-
LAS, PARASOLS, IN CLASS 18 (U.S. CLS. 1, 2, 3, 22
AND 41).

FOR: CLOTHING, NAMELY, T-SHIRTS, POLO-
SHIRTS, SWEATSHIRTS, BLOUSONS, JACKETS,
PULLOVERS, SHIRTS, PARKAS, TROUSERS,
OVERALLS, GLOVES, GLOVES FOR MOTORCY-
CLISTS, T-SHIRTS FOR MOTORCYCLISTS, UN-
DERWEAR, AND SOCKS, IN CLASS 25 (U.S. CLS.
22 AND 39).

FOR: MAINTENANCE AND REPAIR OF MOTOR
VEHICLES, IN CLASS 37 (U.S. CLS. 100, 103 AND 106).

FOR: ENTERTAINMENT IN THE NATURE OF
MOTORCYCLING EVENTS AND ORGANIZING
MOTORCYCLE RACING ADVENTURE COMPETI-
TIONS WHICH LAST SEVERAL DAYS; ORGANIZ-
Case: 1:21-cv-01279 Document #: 1-1 Filed: 03/08/21 Page 6 of 7 PageID #:23

ING COMMUNITY SPORTING AND CULTURAL OWNER OF INTERNATIONAL REGISTRATION
EVENTS, IN CLASS 41 (U.S. CLS. 100, 101 AND 107). 0861806 DATED 10-19-2004, EXPIRES 10-19-2014.

THE MARK CONSISTS OF STANDARD CHAR-
ACTERS WITHOUT CLAIM TO ANY PARTICULAR .
FONT, STYLE, SIZE, OR COLOR. SER. NO. 79-015,237, FILED 10-19-2004.

PRIORITY DATE OF 4-20-2004 IS CLAIMED. CAROL SPILS, EXAMINING ATTORNEY
Case: 1:21-cv-01279 Document #: 1-1 Filed: 03/08/21 Page 7 of 7 PagelD #:24

ON

Reg. No. 4,650,809

ited States of Amer;

Anited States Patent and Trademark Office

DUKE

STALLHOFNER STRABE 3

Registered Dec. 9, 2014 4-5230 MATTIGHOFEN, AUSTRIA

Int. Cls.: 12,

TRADEMARK MOTORCYCLES, STANDS, SPOILERS, FUEL TANK CAPS, FUEL TANKS, CHAINS, MO-
TORCYCLE SEATS, AND IGNITION COVERS, IN CLASS 12 (U.S. CLS. 19, 21, 23, 31, 35

SERVICE MARK AND 44).

PRINCIPAL REGISTER FOR: MAINTENANCE AND REPAIR OF MOTOR VEHICLES; REPAIR OF MOTOR VEHICLES

 

KTM-SPORTMOTORCYCLE AG (AUSTRIA PUBLIC LIMITED COMPANY)

ley

37 and 41 = FOR: MOTORCYCLES, LIGHT MOTORCYCLES, SCOOTERS, MOPEDS, AS WELL AS
THEIR PARTS AND ACCESSORIES, NAMELY, MOTORS FOR LAND VEHICLES, SADDLES
FOR MOTORCYCLES, WHEELS, RIMS, BRAKE LININGS, BRAKE DISCS, FAIRINGS, FOR

AND ENGINES AS WELL AS PARTS OF THESE PRODUCTS, IN CLASS 37 (U.S. CLS. 100,

103 AND 106).

FOR: ENTERTAINMENT, IN THE NATURE OF MOTORCYCLING EVENTS AND ORGAN-
IZING MOTORCYCLE RACING ADVENTURE COMPETITIONS WHICH LAST SEVERAL
DAYS; SPORTING AND ENTERTAINMENT COMPETITIONS WITH RESPECT TO MOTOR-
CYCLES; MOTORCYCLE RACES; ORGANIZING MOTORCYCLE SHOWS WITH STUNT
RIDERS AND FREESTYLE RIDERS; ALL SUCH SERVICES EXCLUDING ENTERTAINMENT
FEATURING COLLEGIATE TEAMS, COLLEGIATE EVENTS AND COLLEGIATE COMPET-

ITIONS, IN CLASS 41 (U.S. CLS. 100, 101] AND 107).

TICULAR FONT, STYLE, SIZE, OR COLOR.

PRIORITY DATE OF 12-23-2010 1S CLAIMED.

2021.

SER. NO. 79-101,809, FILED 3-28-2011,

Nt ctthe ™. SZ. WILLIAM ROSSMAN, EXAMINING ATTORNEY

Deputy Director of
Patent and Trad

the United States
emark Office

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-

OWNER OF INTERNATIONAL REGISTRATION 1088678 DATED 3-28-2011, EXPIRES 3-28-
